 

 

Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”), effective as of January 14, 2007
(the “Effective Date”), is made by and among CellStar Ltd., a Texas limited
partnership (“Employer”), CellStar Corporation, a Delaware corporation and
parent company of Employer (“Parent”), and ELAINE FLUD RODRIGUEZ (“Employee”).

ARTICLE I

Employment

1.1           Employment.  Employee currently serves as an employee of
Employer.  Effective as of the Effective Date, Employee’s employment shall be
governed by, and shall be continued under, the terms and conditions contained in
this Agreement.  This Agreement supersedes any prior agreement regarding
Employee’s employment with Employer except for the provisions of Section 2.5
(non-compete) of the Employment Agreement between the parties dated May 1, 2004,
which, together with Section 2.5 of this Agreement, remains in effect.  To the
extent there is any conflict between those Sections, Section 2.5 of this
Agreement shall control.

1.2           Term.  The term of this Agreement shall commence on the Effective
Date and shall end on the two-year anniversary of the Effective Date, unless
earlier terminated as provided herein (the “Term”).  Upon expiration of the
Term, the provisions of this Agreement, other than the provisions of Article 2
and Article 6, shall terminate and be of no further force or effect and
Employee’s employment with Employer shall be “at will”.

1.3           Position and Duties.

(a)           Position.  During the Term, Employee shall serve as serve as
Senior Vice President and General Counsel of Employer and Parent, with
authority, duties and responsibilities consistent with such position, and shall
perform such other services for Employer, Parent and their affiliates (as
defined in Rule 405 promulgated under the Securities Act of 1933) (“Affiliates”)
consistent with such position as may be reasonably assigned to her from time to
time by the chief executive officer of Employer or Parent (the “Chief Executive
Officer”) and/or the board of directors of the general partner of Employer or
the board of directors of Parent.  During the Term, Employee shall, if
reasonably requested to do so and if so elected or appointed, also accept
election or appointment, and serve, as an officer and/or director of Employer or
any of its Affiliates and perform the duties appropriate thereto, without
additional compensation other than as set forth herein. Employee’s actions
hereunder shall at all times be subject to the direction of the Chief Executive
Officer and/or the board of directors of the general partner of Employer or the
board of directors of Parent.

(b)           Commitment.  During the Term, Employee shall devote substantially
all of her business time, energy, skill and best efforts to the performance of
her duties

 


--------------------------------------------------------------------------------




hereunder in a manner that will faithfully and diligently further the business
and interests of Employer, Parent and their Affiliates.  Subject to the
foregoing, Employee may serve in any capacity with any civic, educational or
charitable organization; provided that such activities and services do not
interfere or conflict with the performance of her duties hereunder. Employee
shall comply with policies, standards and regulations established from time to
time by the Chief Executive Officer and/or the general partner of Employer or
the board of directors of Parent.

1.4           Compensation.

(a)           Base Salary.  Subject to Section 1.4(c) (Withholding), beginning
on the Effective Date, Employer shall pay Employee as compensation an aggregate
salary (“Base Salary”) of Two Hundred Eighty-Five Thousand dollars ($285,000)
per year during the Term, or such greater amount as shall be approved in
accordance with the policies of Employer and/or Parent, as applicable.  The Base
Salary for each year shall be paid by Employer in accordance with the regular
payroll practices of Employer.

(b)           Annual Incentive Payment.  Employee shall be eligible to
participate in an annual incentive plan approved by the board of directors of
Parent.

(c)           Withholding.  With respect to any compensation received by
Employee for her services for Employer or any of its Affiliates, Employer will
deduct such withholding and other payroll taxes as are required to be withheld
by Employer under applicable law.

(d)           Equity Incentive Awards.  Employee shall be entitled to annual
consideration for future grants of stock options and other forms of equity
incentive awards in amounts (if any) and on terms and conditions to be
determined by the board of directors of Parent.

(e)           Payment and Reimbursement of Expenses.  During the Term, Employer
shall pay or reimburse Employee for all reasonable travel and other expenses
incurred by Employee in performing her obligations under this Agreement in
accordance with the policies and procedures of Employer or Parent, provided that
Employee properly accounts therefor in accordance with the regular policies of
Employer or Parent, as applicable.

(f)            Fringe Benefits and Perquisites.  During the Term, Employee shall
be entitled to participate in or receive benefits under any stock purchase,
profit-sharing, pension, retirement, paid time off, life, medical, dental,
disability or other plan or arrangement made generally available by Employer or
Parent to employees, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements.

If, on the Effective Date, Employer maintains a long-term disability insurance
for Employee that provides for annual disability payments equal to 60% of
Employee’s Base Salary, after giving effect to all other disability benefits
that would be payable to

2


--------------------------------------------------------------------------------




Employee by Parent, Employer or government agencies, Employer may only reduce or
cancel such policy after (i) approval of such action by two-thirds of the
independent directors of Parent, and (ii) offering such policy to Employee for
conversion to an individual policy and making a payment to Employee of the
amount necessary to pay the premium for such policy for a one-year period.

1.5           Termination by Employer.

(a)           Disability.  Employer may terminate this Agreement for Disability.
“Disability” shall exist if, because of ill health or physical or mental
disability, Employee shall have been unable to perform the essential functions
of her position under this Agreement, after reasonable accommodation by
Employer, as determined in good faith by Parent’s board of directors or a
committee thereof, for a period of 180 consecutive days, or if, in any 12-month
period, Employee shall have been unable or shall have failed to perform her
duties for a period of 130 or more business days, irrespective of whether or not
such days are consecutive days.

(b)           Cause.  Employer may terminate Employee’s employment for Cause.
Termination for “Cause” shall mean termination because of Employee’s (i) willful
failure to substantially perform her duties under this Agreement after written
notice is delivered by Employer in writing specifically identifying the manner
in which Employee has not substantially performed her duties (which must be
delivered within 30 days after any such failure), and Employee fails to
substantially comply during the cure period set forth below, (ii) willful
misconduct that causes or is likely to cause material economic harm to Employer,
Parent or any of their Affiliates or that brings or is likely to bring material
discredit to the reputation of Employer, Parent or any of their Affiliates, as
determined by the board of directors of Parent in good faith, (iii) failure to
substantially follow directions of the Chief Executive Officer and/or the
general partner of Employer or the board of directors of Parent that are
consistent with her duties under this Agreement, provided, that no act, or
failure to act, on Employee’s part shall be deemed to constitute Cause unless
done, or omitted to be done, by Employee not in good faith and without
reasonable belief that Employee’s act, or failure to act, was in or not opposed
to the best interest of Employer, (iv) conviction of, or entry of a pleading of
guilty or nolo contendere to, any crime involving moral turpitude or entry of an
order duly issued by any federal or state regulatory agency having jurisdiction
in the matter permanently prohibiting Employee from participating in the conduct
of the affairs of Employer, Parent or their Affiliates, (v) intentional
violation of any material written policy or procedure of Employer, Parent or any
of their Affiliates or (vi) any other material breach of any provision of this
Agreement. Items (i), (ii), (iii), (v) and (vi) of this Section shall not
constitute Cause unless Employer or Parent notified Employee thereof in writing,
specifying the basis therefor and stating that it is grounds for Cause.
Furthermore, if Employee’s actions are curable, items (i), (ii), (iii), (v) and
(vi) of this Section shall not constitute Cause unless Employee fails to cure
such matter within 30 days after such notice is sent or given under this
Agreement. Notwithstanding the previous sentence, if Employer has given notice
to Employee of the same action covered by item (i), (ii), (iii), (v), or (vi) on
two separate occasions, Cause shall exist for terminating Employee upon the
giving of the second notice, and Employee shall not have the right to cure such
matter

3


--------------------------------------------------------------------------------




covered by the second notice. It is understood that “Cause” shall not include a
failure to perform due to Disability.

(c)           Without Cause.  Employer may, at any time, terminate Employee’s
employment Without Cause. Termination “Without Cause” shall mean termination of
Employee’s employment by Employer other than termination for Cause or for
Disability.

(d)           Employer Explanation of Termination.  Upon termination of this
Agreement by Employer, Employer shall give prompt written notice to Employee
advising Employee of such termination and indicating whether the termination is
being made for Cause, Without Cause or for Disability.

(e)           Definition of Date of Termination.  “Date of Termination” shall
mean the last day of Employee’s employment.

(f)            Payments upon Termination by Employer.  After termination by
Employer, Employer shall provide the following payments to Employee:

(i)            If Employer terminates Employee’s employment for Disability,
Employer’s obligation to make payments and provide benefits pursuant to Section
1.4 (Compensation) shall terminate, except that Employer shall pay Employee her
accrued but unpaid Base Salary and benefits pursuant to Section 1.4
(Compensation) through the Date of Termination, after giving effect to all
disability benefits received by Employee under the terms of any applicable
disability policy.

(ii)           If Employer terminates Employee’s employment for Cause,
Employer’s obligation to make payments and provide benefits pursuant to Section
1.4 (Compensation) shall terminate, except that Employer shall pay Employee her
accrued but unpaid Base Salary and benefits pursuant to Section 1.4
(Compensation) through the Date of Termination; provided, however, that Employee
shall not be entitled to any payment pursuant to Section 1.4(b) (Annual
Incentive Payment) for the fiscal year of Parent in which such termination
occurs.

(iii)          If Employer terminates Employee’s employment Without Cause, and
no Change in Control (as defined in Section 1.7(a) (Change in Control) has
occurred in the 24-month period prior to the Date of Termination, Employer shall
pay to Employee as severance pay and in lieu of any further Base Salary, annual
incentive payments or other forms of compensation for periods subsequent to the
Date of Termination:

(1)           her accrued but unpaid Base Salary through the Date of Termination
at the rate in effect as of the Date of Termination;

(2)           installment payments equal to, in the aggregate, the greater of
(i) her regular Base Salary pursuant to Section 1.4(a) payable throughout the
remainder of the Term of this Agreement or (ii) her regular

4


--------------------------------------------------------------------------------




Base Salary pursuant to Section 1.4(a) payable through the date that is one year
after the Date of Termination; and

(3)           installment payments equal to, in the aggregate, Employee’s Bonus
(as defined below) divided by 12, then multiplied by the number of months during
which her regular Base Salary is to be paid pursuant to paragraph (2) of this
Section 1.5(f).  “Bonus” for any fiscal year shall mean the greater of (i) the
amount of the annual incentive payment made (or to be made) to Employee pursuant
to Section 1.4(b) (Annual Incentive Payment) for the fiscal year of Parent
immediately preceding the fiscal year that includes the Date of Termination or
(ii) the average of the annual incentive payments made (or to be made) to
Employee for each of the last three fiscal years of Parent immediately preceding
the fiscal year that includes the Date of Termination.

In addition, Employee will be entitled to (A) a portion of any annual incentive
payment earned for the fiscal year that includes the Date of Termination, if
earned in accordance with the terms of its grant and prorated for the portion of
such fiscal year before the Date of Termination, and (B) for a period of up to
nine (9) months following the Date of Termination, the services of an
outplacement consultant who is selected by Employer and reasonably acceptable to
Employee and whose fees are paid by Employer.

The installment payments described in Sections 1.5(f)(iii)(2) and (3) above
shall be payable on a quarterly basis, in advance, in approximately equal
payments, over the period for which such payments are calculated, with the first
such installment payment to be paid on the Date of Termination.

Installment payments under this Section 1.5(f) may not be terminated or delayed
without the written consent of two-thirds of the independent directors of the
Parent, and after notification to Employee thereof in writing, specifying the
basis therefor, and, if Employee’s actions that are stated as grounds for
termination or delay of payment are curable, no such termination or delay may
occur unless Employee fails to cure such matter within 30 days after such notice
is sent or given under this Agreement.

(iv)          In the event Employee is required to take steps to enforce
provisions of this Section 1.5(f) against Employer or Parent, Employer shall
advance to Employee all reasonable costs and expenses (including without
limitation, attorneys’ fees) incurred by Employee as a remedy in such action;
and such costs and expenses shall be promptly paid to Employee upon delivery of
a written notice specifying the amount of the expense and the purpose of the
expense.

(g)           Waiver of Other Rights upon Employer Termination.  Employee hereby
acknowledges and agrees that the payments by Employer under Section 1.5(f)
(Payments

5


--------------------------------------------------------------------------------




upon Termination by Employer) shall be the sole and exclusive remedy of Employee
for termination of Employee’s employment by Employer, and Employee hereby waives
any and all other remedies under law or in equity.

1.6           Termination by Employee.

(a)           Company Breach.  Employee may terminate her employment hereunder
for Company Breach.  For purposes of this Agreement, a “Company Breach” shall be
deemed to occur in the event of a material breach of this Agreement by Employer
or Parent; provided, however, that Employee shall not be entitled to terminate
for Company Breach unless Employee notifies Employer thereof in writing within
30 days after the Company Breach, specifying in reasonable detail the basis
therefor and stating that it is grounds for Company Breach, and unless Employer
fails to cure such Company Breach within 30 days after such notice is sent or
given under this Agreement.  For purposes of this Agreement, a material breach
by Employer or Parent shall mean (i) Employer or Parent fails to perform any
material term of this Agreement; (ii) the reduction in Employee’s Base Salary as
in effect on the Effective Date; or (iii) a change in Employee’s duties or
responsibilities with Employer or Parent that represents a substantial reduction
of the duties or responsibilities of Employee as in effect immediately prior
thereto (including, without limitation, the Employee ceasing to be the chief
legal officer of a public company) and Employee does not expressly consent to
such reduction in writing.  In addition, after a Change in Control, it shall be
a material breach by Employer or Parent to require Employee to be based at any
place outside a fifty (50) mile radius of Parent’s Coppell, Texas headquarters
as in use on the date of this Agreement, except for reasonable travel on behalf
of Employer or Parent.

(b)           Voluntary Resignation.  During the Term, Employee may voluntarily
terminate her employment upon 30 days prior written notice to Employer, which
notice may be waived by Employer in Employer’s discretion. “Voluntary
Resignation” shall mean termination of Employee’s employment by Employee other
than termination for Company Breach.

(c)           Employee Explanation of Termination.  Upon termination of this
Agreement by Employee, Employee shall give prompt written notice to Employer of
such termination, which shall state in reasonable detail the basis for such
termination and shall indicate whether the termination is being made for Company
Breach or if the termination is due to Voluntary Resignation.

(d)           Payments upon Termination by Employee.  Employer shall provide the
following payments to Employee upon Employee’s termination of this Agreement:

(i)            If Employee’s termination is due to Voluntary Resignation, then
Employer’s obligation to make payments and provide benefits pursuant to Section
1.4 (Compensation) shall terminate, except that Employer shall pay Employee her
accrued but unpaid Base Salary and benefits pursuant to Section 1.4
(Compensation) through the Date of Termination; provided, however, that

6


--------------------------------------------------------------------------------




Employee shall not be entitled to any payment pursuant to Section 1.4(b) (Annual
Incentive Payment) for the fiscal year of Parent in which such termination
occurs.

(ii)           If Employee terminates her employment for Company Breach, and no
Change in Control (as defined in Section 1.7(a) (Change in Control) has occurred
in the 24-month period prior to the Date of Termination, Employee shall be
entitled to the payments specified in Section 1.5(f)(iii) as if Employee were
terminated by Employer Without Cause; provided, that if the termination for
Company Breach is based upon a material reduction by Employer of Employee’s Base
Salary, then for the purposes of the calculations set forth in Section
1.5(f)(iii), Employee’s Base Salary as of the Date of Termination shall be
deemed to be Employee’s Base Salary immediately prior to the reduction that
Employee claims as grounds for Company Breach.

(e)           Waiver of Other Rights upon Employee Termination.  Employee hereby
acknowledges and agrees that the payments by Employer under Section 1.6(d)
(Payments upon Termination by Employee) shall be the sole and exclusive remedy
of Employee for termination of Employee’s employment by Employee, and Employee
hereby waives any and all other remedies under law or in equity.

1.7           Change in Control.

(a)           Definition of Change in Control.  For the purposes of this
Agreement, a “Change in Control” shall mean any of the following:

(i)            any consolidation or merger of Parent in which Parent is not the
continuing or surviving corporation or pursuant to which shares of Parent’s
common stock would be converted into cash, securities or other property, other
than a merger of Parent (for example, in a reincorporation or restructuring) in
which the holders of Parent common stock immediately prior to the merger have
the same proportionate ownership of common stock of the surviving corporation
immediately after the merger (subject to adjustment for rounding or fractional
interests resulting therefrom);

(ii)           any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all of the assets
of Parent;

(iii)          any approval by the stockholders of Parent of any plan or
proposal for the liquidation or dissolution of Parent;

(iv)          the members of the board of directors of Parent on the date hereof
(the “Incumbent Directors”) cease to be a majority of the members of that Board;
provided that any individual becoming a director subsequent to the date hereof
whose election or nomination for election by the Parent’s stockholders was
approved by a majority of the Incumbent Directors shall be considered an
Incumbent Director;

7


--------------------------------------------------------------------------------




(v)           (A) the acquisition of beneficial ownership (“Beneficial
Ownership”), within the meaning of Rule 13d-3 under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), of an aggregate of fifty percent (50%)
or more of the voting power of Parent’s outstanding voting securities by any
person or group (as such term is used in Rule 13d-5 under the Exchange Act) who
Beneficially Owned less than ten percent (10%) of the voting power of Parent’s
outstanding voting securities on the Effective Date of this Agreement, (B) the
acquisition of Beneficial Ownership of an additional forty percent (40%) of the
voting power of Parent’s outstanding voting securities by a person or group who
Beneficially Owned at least ten percent (10%) of the voting power of Parent’s
outstanding voting securities on the Effective Date of this Agreement, or (C)
the execution by Parent and a stockholder of a contract that by its terms grants
such stockholder (in its, his or her capacity as a stockholder) or such
stockholder’s Affiliate (as defined in Rule 405 promulgated under the Securities
Act of 1933 (an “Affiliate”)) including, without limitation, such stockholder’s
nominee to Parent’s Board of Directors (in its, his or her capacity as an
Affiliate of such stockholder), the right to veto or block decisions or actions
of Parent’s Board of Directors; provided, however, that notwithstanding the
foregoing, the events described in items (A), (B) or (C) above shall not
constitute a Change in Control hereunder if the acquiror is (1) a trustee or
other fiduciary holding securities under an employee benefit plan of Employer,
Parent or one of their affiliated entities and acting in such capacity, (2) a
corporation owned, directly or indirectly, by the stockholders of Parent in
substantially the same proportions as their ownership of voting securities of
Parent, (3) a person or group meeting the requirements of clauses (i) and (ii)
of Rule 13d-1(b)(1) under the Exchange Act or (4) in the case of an acquisition
described in items (A) or (B) above (but not in the case of an acquisition
described in item (C) above), any other person whose ownership or acquisition of
shares of voting securities is approved by a majority of the Incumbent
Directors; provided further, that none of the following shall constitute a
Change in Control: (aa) the right of the holders of any voting securities of
Parent to vote as a class on any matter or (bb) any vote required of
disinterested or unaffiliated directors or stockholders including, without
limitation, pursuant to Section 144 of the Delaware General Corporation Law or
Rule 16b-3 promulgated pursuant to the Exchange Act; or

(vi)          subject to applicable law, in a Chapter 11 bankruptcy proceeding,
the appointment of a trustee or the conversion of a case involving Parent to a
case under Chapter 7.

(b)           Termination Following a Change in Control.  Notwithstanding the
provisions of Section 1.5 (Termination by Employer) or Section 1.6 (Termination
by Employee) hereof, if, during the 24-month period after a Change in Control,
Employee terminates her employment for Company Breach, or if Employer or Parent
terminates Employee Without Cause during such period, then in lieu of any
payments that Employee would be otherwise entitled to receive pursuant to
Section 1.5(f)(iii) or Section 1.6(d)(ii) of this Agreement, Employee shall be
entitled to the following payments and benefits:

8


--------------------------------------------------------------------------------




(i)            Employer shall pay to Employee as severance pay and as liquidated
damages (because actual damages are difficult to ascertain), in a lump sum, in
cash, within 30 days after termination, an amount which is equal to two times
the sum of (A) Employee’s Base Salary as of the Date of Termination (or such
greater amount of Base Salary that was paid to Employee prior to any material
salary reduction that serves as the basis for termination by Employee upon
Company Breach) plus (B) Employee’s Bonus (as defined in Section 1.5(f)(iii)(3)
above); provided, however, that if such payment, either alone or together with
other payments or benefits, either cash or non-cash, that Employee has the right
to receive from Employer, including, but not limited to, accelerated vesting or
payment of any deferred compensation, options, stock appreciation rights or any
benefits payable to Employee under any plan for the benefit of employees, would
constitute an “excess parachute payment” (as defined in Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”)), then such payment or
other benefit shall be reduced to the largest amount that will not result in
receipt by Employee of a parachute payment. The determination of the amount of
the payment described in this Section shall be made by Parent’s independent
auditors.

(ii)           Notwithstanding any provision to the contrary in any option
agreement, restricted stock agreement, or other agreement relating to
equity-type compensation that may be outstanding between Employee and Employer,
all restricted stock, restricted stock units, stock options, incentive stock
options, performance shares, stock appreciation rights, and any other form of
equity compensation granted to Employee by Employer (hereafter sometimes
referred to as the “Rights”) held by Employee immediately prior to the Date of
Termination, shall immediately become 100% vested and exercisable; provided,
however, that to the extent Employer is unable to provide for such acceleration
of vesting with respect to any such Rights, Employer shall provide in lieu
thereof a lump-sum cash payment equal to the difference between the total value
of such unaccelerated Rights as of the date of Employee’s termination of
employment, and the total value of the Rights in which Employee is vested as of
the date of her Date of Termination.  The value of such accelerated vesting in
Employee’s Rights shall be determined by the Board in good faith based on a
valuation performed by an independent consultant selected by the Board; any such
Rights which are not in existence at the time of Employee’s termination of
employment shall be valued as of the date of the Date of Termination.

(iii)          Employee will be entitled to the services of an outplacement
consultant who is selected by Employer and reasonably acceptable to Employee and
whose fees are paid by Employer for a period of up to nine (9) months following
Employee’s termination of employment.

(iv)          In the event Employee is required to take steps to enforce
provisions of this Section 1.7(b) and Section 1.8 (Employee Benefits after
Termination) against Employer or Parent, Employee shall be entitled to recover
from Employer for all reasonable costs and expenses (including without

9


--------------------------------------------------------------------------------




limitation, attorneys’ fees) incurred by Employee as a remedy in such action;
and such costs and expenses shall be promptly paid to Employee.

Employee hereby acknowledges and agrees that the payments by Employer under this
Section 1.7(b) shall be the sole and exclusive remedy of Employee for
termination of Employee’s employment Without Cause or by reason of a Company
Breach within the 24-month period following a Change in Control, and Employee
hereby waives any and all other remedies under law or in equity.

(c)           Termination in Connection With a Change in Control. 
Notwithstanding the foregoing provisions of this Section 1.7, if Employee’s
employment is terminated by Employer or Parent Without Cause or by Employee upon
a Company Breach prior to a Change in Control, and it is reasonably demonstrated
that such termination (i) was at the request of a third party who has taken
steps reasonably calculated to effect a Change in Control or (ii) otherwise
arose in connection with a Change in Control, then for all purposes of this
Agreement, such termination shall be deemed to have occurred immediately
following a Change in Control. In addition, if Employee’s employment is
terminated by Employer or Parent Without Cause or by Employee upon a Company
Breach within the 180-day period immediately prior to a Change in Control, such
termination shall be conclusively deemed to have occurred following a Change in
Control.

1.8           Employee Benefits after Termination.

(a)           Benefits Through Termination.  Employer shall maintain in full
force and effect (to the extent consistent with past practice), for the
continued benefit of Employee and, if applicable, her spouse and children, the
employee benefits set forth in Section 1.4(f) (Fringe Benefits and Perquisites)
through the Date of Termination (subject to the provisions of Section
1.5(f)(i)); provided, that her continued participation or, if applicable, the
participation of her spouse and children, is possible under the general terms
and conditions of such plans and programs, as such terms and conditions may be
amended by Employer from time to time.  Following the Date of Termination,
Employee and her eligible dependents shall be eligible for continued health
coverage in accordance with the terms of applicable law and the terms and
conditions of the applicable Employer plan or program and subject to applicable
premiums contributions.

(b)           Benefits After Termination of Employment.  If Employee (i) is
terminated Without Cause or resigns upon a Company Breach and (ii) is eligible
for and elects continuation coverage under Employer’s health plans, then
Employer shall pay, the same portion of Employee’s premiums for such
continuation coverage for Employee and her eligible dependents as Employer paid
for Employee immediately prior to her termination of employment, until the
earlier of: (1) the last day of the 24th month following the Date of Termination
or (2) the date Employee’s coverage under Employer’s health plan terminates for
any reason.  Thereafter, if Employee is eligible and desires to continue her
continuation coverage and the maximum applicable continuation coverage period
has not expired, Employee may continue such coverage, provided, however, that
Employee shall be solely responsible for payment of the entire premium for such
coverage.

10


--------------------------------------------------------------------------------




If Employee is (i) terminated Without Cause or resigns upon a Company Breach and
(ii) on such Date of Termination is covered by a life insurance policy sponsored
by Employer and such policy’s terms permit conversion of the policy to an
individual policy,  Employer shall pay, the premiums for such policy (only for
death benefits up to $50,000) until the earlier of (x) the last day of the
24th month following the Date of Termination or (y) the date Employee’s coverage
under such policy terminates for any reason.

1.9           Death of Employee.  Notwithstanding any other provision of this
Agreement to the contrary, if Employee dies prior to the expiration of this
Agreement, Employee’s employment and other obligations under this Agreement
shall automatically terminate and all compensation to which Employee is or would
have been entitled hereunder (including without limitation under Sections 1.4(a)
(Base Salary) and 1.4(b) (Annual Incentive Payment)) shall terminate as of the
end of the month in which Employee’s death occurs; provided, however, that (i)
Employer shall pay to Employee’s estate, as soon as practicable, a prorated
amount of the annual incentive payment specified in Section 1.4(b) (Annual
Incentive Payment) for the fiscal year of Parent in which Employee’s death
occurs, if earned in accordance with Parent’s annual incentive plan; and (ii)
for the balance of the month in which Employee’s death occurs, Employee’s spouse
and children shall be entitled to receive their benefits under Employer’s group
hospitalization, medical and dental plans (if any), to the extent permitted
under the terms of such plans, and thereafter Employee’s dependents shall have a
right to continued health coverage in accordance with the terms of applicable
law.

1.10         Delay of Payments. Notwithstanding anything to the contrary
contained herein, if any payments made pursuant to Section 1.5, Section 1.6,
Section 1.7, or Section 1.8 are deemed to be subject to (and not otherwise
exempt from) the requirements of Code Section 409A and Employee is deemed a “key
employee” (as defined by Code Section 416(i), disregarding Code Section
416(i)(5)), Employee shall not be entitled to any such payments that are subject
to Code Section 409A until the first day of the seventh month following her Date
of Termination.

1.11         Mutual Dependence.  The rights, obligations and liabilities of the
parties with respect to Sections 1.4(b) (Annual Incentive Payment), 1.4(d)
(Equity Incentive Awards), and 1.5(f)(iii) are conditioned and dependent on
Employee’s consent, agreement and compliance with her covenants set forth in
Article 2 (Non-Competition and Confidentiality) and to the enforceability of
those covenants.

1.12         Release and Covenant Not to Sue.  If Employee is entitled to any
payments or benefits under any one or more of the sections of this Agreement
listed below, such payments and benefits shall be payable only upon receipt by
Employer of a release and covenant not to sue from Employee in a form reasonably
satisfactory to Employer (the “Release”).  This Section 1.12 applies to Sections
1.5(f)(iii) (other than subparagraph (1)), 1.6(d)(ii), 1.7(b), and 1.8(b) of
this Agreement.  The Release shall include a general release of Employee and
covenant not to sue by Employer in a form reasonably satisfactory to Employee,
but excluding (i) any obligations of Employee under this Agreement that survive
termination of employment; and (ii) any claims that Employer may have against
Employee as a result of harm caused to Employer arising out of a final
adjudication in a criminal proceeding against Employee in connection with action
taken by Employee during the term of Employee’s employment with Employer. 
Employee’s release and

11


--------------------------------------------------------------------------------




covenant not to sue shall not extend to (i) any obligations of Employer under
this Agreement, including provisions that survive termination of employment or
(ii) any rights to indemnification under any agreement, insurance policy, or the
organizational documents of Employer, Parent or their Affiliates.

ARTICLE 2

Non-Competition and Confidentiality

2.1           Acknowledgments by Employee.  In consideration of Employee’s
employment by Employer pursuant to this Agreement and Employer’s payment to
Employee of compensation, including Base Salary, annual incentive payments (if
any) and equity incentive awards (if any), under Section 1.4 (Compensation),
Employee agrees to the terms set forth in this Article 2  and that such terms
(i) are reasonable and necessary to protect and preserve the business of
Employer, Parent and their Affiliates and (ii) directly benefit Employee.  For
purposes of this Article 2, the term “the Company” shall be construed to include
Employer, Parent and any and all Affiliates of Employer and Parent.

2.2           Training/Confidential Information.  At the inception of Employee’s
employment with Parent and continuing during Employee’s employment with Parent
pursuant to this Agreement, the Company has and shall provide Employee with
specialized knowledge and training regarding the business in which the Company
is involved, and has and shall provide Employee with initial and ongoing
confidential information and trade secrets of the Company (hereinafter referred
to as “Confidential Information”).  For purposes of this Agreement, Confidential
Information includes, but is not limited to:

(a)           Customer lists and prospect lists developed by the Company;

(b)           Information regarding the Company’s customers which Employee
acquired as a result of her employment with Employer, including but not limited
to, customer contracts, work performed for customers, customer contacts,
customer requirements and needs, data used by the Company to formulate customer
bids, customer financial information and other information regarding the
customer’s business;

(c)           Information regarding the Company’s vendors which Employee
acquired as a result of her employment with Employer, including but not limited
to, product and service information and other information regarding the business
activities of such vendors;

(d)           Information related to the Company’s business, including but not
limited to marketing strategies and plans, sales procedures, operating policies
and procedures, pricing and pricing strategies, business plans, sales, profits,
and other business and financial information of the Company;

(e)           Training materials developed by and utilized by the Company;

 

12


--------------------------------------------------------------------------------


(f)            Any other information which Employee acquired as a result of her
employment with Employer and which Employee has a reasonable basis to believe
the Company would not want disclosed to a business competitor or to the general
public; and

(g)           Information which:

(i)            is proprietary to, about or created by the Company;

(ii)           gives the Company some competitive advantage, the opportunity of
obtaining such advantage or the disclosure of which could be detrimental to the
interests of the Company;

(iii)          is not typically disclosed to non-employees by the Company, or
otherwise is treated as confidential by the Company; or

(iv)          is designated as Confidential Information by the Company or from
all the relevant circumstances should reasonably be assumed by Employee to be
confidential to the Company.

Notwithstanding the foregoing, Confidential Information shall not include any
information that is or has become public knowledge, other than by acts by
Employee or representatives of Employee in violation of this Agreement.

2.3           Non-Disclosure. Employee acknowledges, understands and agrees that
all Confidential Information, whether developed by the Company or others or
whether developed by Employee while carrying out the terms and provisions of
this Agreement (or previously while serving as an officer of the Company), shall
be the exclusive and confidential property of the Company and (i) shall not be
disclosed to any person (except as otherwise required by law or legal process)
other than employees of the Company and professionals engaged on behalf of the
Company, and other than disclosure in the scope of the Company’s business in
accordance with the Company’s policies for disclosing information, (ii) shall be
safeguarded and kept from unintentional disclosure and (iii) shall not be used
for Employee’s personal benefit. Subject to the terms of the preceding sentence,
Employee shall not use, copy or transfer Confidential Information other than as
is necessary in carrying out her duties under this Agreement.

2.4           Return of Company Property and Information. Upon termination of
employment, or at any earlier time as directed by the Company, Employee shall
immediately deliver to the Company any and all Confidential Information in
Employee’s possession, any other documents or information which Employee
acquired as a result of her employment with Employer, and any copies of such
documents/information.  Employee shall not retain any originals or copies of
such documents or materials related to the Company’s business which Employee
came into possession of or created as a result of her employment at the Company.
Employee acknowledges that such information, documents and materials are the
exclusive property of the Company.  Upon termination of employment, or at any
earlier time as directed by the Company, Employee shall immediately deliver to
the Company any property of the Company in Employee’s possession. Employee
agrees that should she fail to return any Company property, the Company shall be
entitled to deduct from any sums otherwise due Employee (including, but not
necessarily limited

13


--------------------------------------------------------------------------------




to wages and expense reimbursements) the cost and/or value of any property which
Employee fails to return, up to the maximum amount allowed by law. Employee
hereby authorizes the Company to deduct and/or withhold any such sums from
Employee’s wages and/or other sums due to Employee.

2.5           Non-Competition.

(a)           Description of Proscribed Actions.  During the Term and for the
remainder of Employee’s employment and for the Non-Compete Period, in
consideration for the obligations of Employer and Parent hereunder, including
without limitation their disclosure (pursuant to Section 2.2
(Training/Confidential Information)) of Confidential Information, Employee shall
not, unless approved in writing by the Chief Executive Officer of Parent or a
duly passed resolution of the board of directors of Parent:

(i)            directly or indirectly, engage or invest in, own, manage,
operate, control or participate in the ownership, management, operation or
control of, be employed by, associated or in any manner connected with, or
render services or advice to, any Competing Business (defined below); provided,
however, that Employee may invest in the securities of any enterprise (but
without otherwise participating in the activities of such enterprise) if (x)
such securities are listed on any national or regional securities exchange or
have been registered under Section 12(g) of the Securities Exchange Act of 1934
and (y) Employee is not the Beneficial Owner of more than five percent (5%) of
the outstanding capital stock of such enterprise;

(ii)           directly or indirectly, either as principal, agent, independent
contractor, consultant, director, officer, employee, employer, advisor (whether
paid or unpaid), stockholder, partner or in any other individual or
representative capacity whatsoever, either for her own benefit or for the
benefit of any other person or entity, solicit, divert or take away any
suppliers, customers or clients of the Company or any of its Affiliates; or

(iii)          directly or indirectly, either as principal, agent, independent
contractor, consultant, director, officer, employee, employer, advisor (whether
paid or unpaid), stockholder, partner or in any other individual or
representative capacity whatsoever, either for her own benefit or for the
benefit of any other person or entity, either (A) hire, attempt to hire, contact
or solicit with respect to hiring, any employee of Employer or Parent or any
Affiliate thereof, (B) induce or otherwise counsel, advise or encourage any
employee of Employer, Parent or any Affiliate thereof to leave the employment of
Employer, Parent or any Affiliate thereof, or (C) induce any representative or
agent of Employer, Parent or any Affiliate thereof to terminate or modify its
relationship with Employer, Parent or such Affiliate.

The “Non-Compete Period” shall be a period after Employee’s termination of
employment equal to (X) in the event of a termination Without Cause or
resignation for Company Breach pursuant to Section 1.7(b) (Termination Following
a Change in

14


--------------------------------------------------------------------------------




Control), 12 months, and (Y) in all other cases, the greater of 12 months or the
remaining Term of this Agreement.

(b)           Judicial Modification. Employee agrees that if a court of
competent jurisdiction determines that the length of time or any other
restriction, or portion thereof, set forth in this Section 2.4 (Non-Competition)
is overly restrictive and unenforceable, the court may reduce or modify such
restrictions to those which it deems reasonable and enforceable under the
circumstances, and as so reduced or modified, the parties hereto agree that the
restrictions of this Section 2.4 (Non-Competition) shall remain in full force
and effect. Employee further agrees that if a court of competent jurisdiction
determines that any provision of this Section 2.4 (Non-Competition) is invalid
or against public policy, the remaining provisions of this Section 2.4
(Non-Competition) and the remainder of this Agreement shall not be affected
thereby, and shall remain in full force and effect.

(c)           Nature of Restrictions. Employee acknowledges that the business of
Employer and Parent and their Affiliates is international in scope and that the
restrictions imposed by this Agreement are legitimate, reasonable and necessary
to protect Employer’s, Parent’s and their Affiliates’ investment in their
businesses and the goodwill thereof. Employee acknowledges that the scope and
duration of the restrictions contained herein are reasonable in light of the
time that Employee has been or will be engaged in the business of Employer,
Parent and their Affiliates, and Employee’s relationship with the suppliers,
customers and clients of Employer, Parent and their Affiliates. Employee further
acknowledges that the restrictions contained herein are not burdensome to
Employee in light of the consideration paid therefor and the other opportunities
that remain open to Employee. Moreover, Employee acknowledges that she has other
means available to her for the pursuit of her livelihood.

(d)           Competing Business. “Competing Business” shall mean any
individual, business, firm, company, partnership, joint venture, organization,
or other entity which receives at least 20% of its gross revenues from the
wholesale distribution or retail sales of wireless handsets in any domestic or
international market area in which Employer, Parent or any of their Affiliates
does business at the time of termination of Employee’s employment with Employer
or any of its Affiliates, or in which Employer, Parent or any of their
Affiliates conducted business within three (3) years prior to such termination.

2.6           Remedies.

(a)           Injunctive Relief.  Because of Employee’s experience and
reputation in the industries in which Employer, Parent and their Affiliates
operate, and because of the unique nature of the Confidential Information,
Employee acknowledges, understands and agrees that Employer and Parent will
suffer immediate and irreparable harm if Employee fails to comply with any of
her obligations under this Article 2, and that monetary damages will be
inadequate to compensate Employer and Parent for such breach. Accordingly,
Employee agrees that Employer and Parent shall, in addition to any other
remedies available to them at law or in equity, be entitled to injunctive relief
to enforce the terms of this Article 2, without the necessity of proving
inadequacy of legal remedies or irreparable harm.

15


--------------------------------------------------------------------------------




(b)           Extension.  If Employee is found to have violated any of the
provisions of this Article 2, the parties agree that the duration of the
non-competition period set forth above shall be automatically extended by the
same period of time that Employee is determined to be in violation of any of the
provisions of this Article 2.

(c)           No Defense.  The representations and covenants contained in this
Article 2 on the part of Employee will be construed as ancillary to and
independent of any other provision of this Agreement, and the existence of any
claim or cause of action of Employee against Employer or any officer, director,
or stockholder of Employer whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement against Employee of the
covenants of Employee contained in this Article 2.

ARTICLE 3

Representations and Warranties by Employee

Employee hereby represents and warrants, the same being part of the essence of
this Agreement, that, as of the Effective Date, she is not a party to any
agreement, contract or understanding, and that no facts or circumstances exist,
that would in any way restrict or prohibit her from undertaking or performing
any of her obligations under this Agreement.  The foregoing representation and
warranty shall remain in effect throughout the Term.

ARTICLE 4

Indemnification

Parent agrees to indemnify, and advance expenses to, Employee to the extent
provided in the Certificate of Incorporation and Bylaws of Parent as of the date
of this Agreement. To the extent that a change in the Delaware General
Corporation Law or other applicable law (whether by statute or judicial
decision) permits greater indemnification by agreement than would be afforded
currently under Parent’s Certificate of Incorporation and Bylaws and this
Agreement, it is the intent of the parties hereto that Employee shall enjoy by
this Agreement the greater benefits so afforded by such change.

ARTICLE 5

Effect of Restatement of Financial Results

Notwithstanding anything in this Agreement to the contrary, to the extent any
financial results are misstated as a result of Employee’s willful misconduct or
gross negligence, and as a result, such financial results are subsequently
restated downward resulting in lower levels of performance-based vesting or
award earnouts, Employer shall offset the difference between what was previously
paid to Employee and what should have been paid to Employee based upon the
restated financial results against future awards and/or payments.   If such
future awards and/or payments are insufficient to offset the full difference
between previously paid award values or earnouts and restated award values or
earnouts and/or if such restatement occurs at the end of the

16


--------------------------------------------------------------------------------




Term, Employee shall promptly repay Employer the amount necessary to satisfy the
difference.

ARTICLE 6

Miscellaneous

6.1           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

6.2           Indulgences, Etc.  Neither the failure nor any delay on the part
of either party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any right, remedy, power or privilege, nor shall any
waiver of any right, remedy, power, or privilege with respect to any occurrence
be construed as a waiver of such right, remedy, power or privilege with respect
to any other occurrence.

6.3           Employee’s Sole Remedy. Employee’s sole remedy shall be against
Employer or Parent for any claim, liability or obligation of any nature
whatsoever arising out of or relating to this Agreement or an alleged breach of
this Agreement or for any other claim arising out of the termination of
Employee’s employment hereunder (collectively, “Employee Claims”). Employee
shall have no claim or right of any nature whatsoever against any of Employer’s
or its Affiliates’ directors, former directors, officers, former officers,
employees, former employees, stockholders, former stockholders, agents, former
agents or the independent counsel in their individual capacities arising out of
or relating to any Employee Claim. Employee hereby releases and covenants not to
sue any person other than Employer or Parent over any Employee Claim. The
persons described in this Section 6.3 (other than Employer, Parent and Employee)
shall be third-party beneficiaries of this Agreement for purposes of enforcing
the terms of this Section 6.3 against Employee.

6.4           Notices. All notices, requests, demands and other communications
required or permitted under this Agreement and the transactions contemplated
herein shall be in writing and shall be deemed to have been duly given, made and
received when sent by telecopy (with a copy sent by mail) or when personally
delivered or one business day after it is sent by overnight service, addressed
as set forth below:

If to Employee:

Elaine Flud Rodriguez
11469 Cromwell Court
Dallas, Texas  75229

17


--------------------------------------------------------------------------------




If to Employer or Parent:

CellStar Corporation
601 Royal Lane
Coppell, Texas 75019
Attn: Chief Executive Officer

Any party may alter the address to which communications or copies are to be sent
by giving notice of such change of address in conformity with the provisions of
this Section for the giving of notice, which shall be effective only upon
receipt.

6.5           Provisions Separable. The provisions of this Agreement are
independent of and separable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.

6.6           Entire Agreement. This Agreement contains the entire understanding
between the parties hereto with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements and understandings,
inducements or conditions, express or implied, oral or written, except as herein
contained, which shall be deemed terminated effective immediately. The express
terms hereof control and supersede any course of performance and/or usage of the
trade inconsistent with any of the terms hereof. This Agreement may not be
modified or amended other than by an agreement in writing.

6.7           Headings. The headings of paragraphs herein are included solely
for convenience of reference and shall not control the meaning or interpretation
of any of the provisions of this Agreement.

6.8           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas, without giving effect to
principles of conflict of laws.

6.9           Dispute Resolution. Subject to Employer’s and Parent’s right to
seek injunctive relief in court as provided in Section 2.6 (Remedies), any
dispute, controversy or claim arising out of or in relation to or connection to
this Agreement, including without limitation any dispute as to the construction,
validity, interpretation, enforceability or breach of this Agreement, shall be
exclusively and finally settled by arbitration, and any party may submit such
dispute, controversy or claim, including a claim for indemnification under this
Section 6.9, to arbitration.

(a)           Arbitrators. The arbitration shall be heard and determined by one
arbitrator, who shall be impartial and who shall be selected by mutual agreement
of the parties; provided, however, that if the dispute involves more than
$2,000,000, then the arbitration shall be heard and determined by three
arbitrators. If three arbitrators are necessary as provided above, then (i) each
side shall appoint an arbitrator of its choice within 30 days of the submission
of a notice of arbitration and (ii) the party-appointed arbitrators shall in
turn appoint a presiding arbitrator of the tribunal within 30 days following the
appointment of the last party-appointed arbitrator. If (x) the parties cannot

18


--------------------------------------------------------------------------------




agree on the sole arbitrator, (y) one party refuses to appoint its
party-appointed arbitrator within said 30 day period or (z) the party-appointed
arbitrators cannot reach agreement on a presiding arbitrator of the tribunal,
then the appointing authority for the implementation of such procedure shall be
the Senior United States District Judge for the Northern District of Texas, who
shall appoint an independent arbitrator who does not have any financial interest
in the dispute, controversy or claim. If the Senior United States District Judge
for the Northern District of Texas refuses or fails to act as the appointing
authority within 90 days after being requested to do so, then the appointing
authority shall be the Chief Executive Officer of the American Arbitration
Association, who shall appoint an independent arbitrator who does not have any
financial interest in the dispute, controversy or claim. All decisions and
awards by the arbitration tribunal shall be made by majority vote.

(b)           Proceedings. Unless otherwise expressly agreed in writing by the
parties to the arbitration proceedings:

(i)            The arbitration proceedings shall be held in Dallas, Texas, at a
site chosen by mutual agreement of the parties, or if the parties cannot reach
agreement on a location within 30 days of the appointment of the last
arbitrator, then at a site chosen by the arbitrators;

(ii)           The arbitrators shall be and remain at all times wholly
independent and impartial;

(iii)          The arbitration proceedings shall be conducted in accordance with
the Commercial Arbitration Rules of the American Arbitration Association, as
amended from time to time;

(iv)          Any procedural issues not determined under the arbitral rules
described in item (iii) above shall be determined by the law of the place of
arbitration, other than those laws which would refer the matter to another
jurisdiction;

(v)           Subject to Employee’s right to recover reasonable costs and
expenses as set forth in Section 1.7(b) (Termination Following a Change in
Control), the costs of the arbitration proceedings (including attorneys’ fees
and costs) shall be borne in the manner determined by the arbitrators;

(vi)          The decision of the arbitrators shall be reduced to writing; final
and binding without the right of appeal; the sole and exclusive remedy regarding
any claims, counterclaims, issues or accounting presented to the arbitrators;
made and promptly paid in United States dollars free of any deduction or offset;
and any costs or fees incident to enforcing the award shall, to the maximum
extent permitted by law, be charged against the party resisting such
enforcement;

19


--------------------------------------------------------------------------------




(vii)         The award shall include interest from the date of any breach or
violation of this Agreement, as determined by the arbitral award, and from the
date of the award until paid in full, at 6% per annum; and

(viii)        Judgment upon the award may be entered in any court having
jurisdiction over the person or the assets of the party owing the judgment or
application may be made to such court for a judicial acceptance of the award and
an order of enforcement, as the case may be.

6.10         Survival. The covenants and agreements of the parties set forth in
Article 2 (Non-Competition and Confidentiality), and this Article 6 are of a
continuing nature and shall survive the expiration, termination or cancellation
of this Agreement, regardless of the reason therefor.

6.11         Subrogation. In the event of payment under this Agreement, Employer
and Parent shall be subrogated to the extent of such payment to all of the
rights of recovery of Employee, who shall execute all papers required and shall
do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable Employer or Parent effectively
to bring suit to enforce such rights.

6.12         No Duplication of Payments. Employer and Parent shall not be liable
under this Agreement to make any payment in connection with any claim made
against Employee to the extent Employee has otherwise actually received payment
(under any insurance policy, bylaw or otherwise) of the amounts otherwise
indemnifiable hereunder.

6.13         Binding Effect, Etc. This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of Employer, Parent, spouses, heirs, and personal and legal
representatives. Employer and Parent shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all, substantially all, or a substantial part, of their business or assets, by
written agreement in form and substance satisfactory to Employee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that Employer or Parent would be required to perform if no such
succession had taken place.

6.14         Contribution. If the indemnity to hold Employee harmless in a claim
for an indemnifiable event contained in this Agreement is unavailable or
insufficient, then separate from and in addition to the indemnity provided
elsewhere herein, Parent shall contribute to expenses, judgments, penalties,
fines and amounts paid in settlement actually and reasonably incurred by or on
behalf of Employee in connection with such claim in such proportion as
appropriately reflects the relative benefits received by, and fault of, Parent
and Employer on the one hand and Employee on the other in the acts, transactions
or matters to which the claim relates and other equitable considerations.

6.15         Parent Guaranty. Parent guarantees the payment and performance of
all obligations of Employer under this Agreement and agrees it will pay or
perform those obligations if for any reason Employer fails to do so. This
guarantee is absolute, continuing,

20


--------------------------------------------------------------------------------




irrevocable and not conditional or contingent. Any notice given hereunder to
either Employer or Parent will be deemed to be notice to Parent for purposes of
this guaranty.

*********

[Remainder of page intentionally left blank.]

21


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Employer and Parent have caused this Agreement to be
executed by their officer/general partner thereunto duly authorized, and
Employee has signed this Agreement, as of the date first set forth above.

CELLSTAR LTD

 

By:

National Auto Center, Inc.

 

General Partner

 

 

 

 

 

By:

/s/ Robert A. Kaiser 11/17/06

 

Name:

Robert A. Kaiser

 

 

Chief Executive Officer

 

 

 

 

 

 

 

CELLSTAR CORPORATION

 

 

 

 

 

By:

/s/ Robert A. Kaiser 11/17/06

 

 

Robert A. Kaiser

 

 

Chief Executive Officer

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Elaine Flud Rodriguez 11/17/06

 

Elaine Flud Rodriguez

 

22


--------------------------------------------------------------------------------